UNITED STATES DISTRICTCOURT
DISTRICT OF CONNECTICUT

ELECTRONIC FILING ORDER IN CIVIL CASES

The Court orders that the parties shall file all documents in this case electronically.
Accordingly, counsel must comply with the applicable Federal Rules of Civil Procedure, the
District’s Local Rules, the requirements set forth in the District’s CM/ECF Policies and
Procedures Manual, and any other rules and administrative procedures which implement
the District’s CM/ECF system. Documents filed electronically must be filed in
OCR text searchable PDF format.

Unless otherwise ordered, on the next business day following the day on which a
document is filed electronically, counsel must provide chambers with one paper copy of
the following documents (any pleadings exceeding 20 pages shall be provided to chambers
bound (three ring binder is acceptable) and tabbed where
appropriate), including all exhibits and attachments:

1, Applications for temporary restraining orders, preliminary injunctions, and
prejudgment remedies;

2. Dispositive motions, memoranda in support, briefs in opposition, and
replies;

3, Documents submitted pursuant to the Order on Pretrial Deadlines;

4, Proposed voir dire and jury instructions;

5, Trial briefs, including proposed findings of fact and conclusions of law; and

6. Any other document that exceeds two pages in length.

IT ISSO ORDERED.

/s/
Janet Bond Arterton, Senior U.S.D.]J.

Rev 10/3/19
